EXHIBIT 32.1 Certification Required by 18 U.S.C. Sec. 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) Ladies and Gentlemen: In connection with the filing by Millennia, Inc. (the “Company”) of the Quarterly Report on Form 10-Q for the period ending September 30, 2010 (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of each of the undersigned’s knowledge, that: 1. The Report fully complies with the requirements of Section 13(a) and 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial respects, the financial condition and results of operations of the Company. Date: November 15, 2010 /s/ John Bryant John Bryant, Chief Executive Officer /s/ Stanley Wright Stanley Wright, Chief Financial Officer
